LAKE, Justice.
The only assignment of error is to the granting of the motion for summary judgment and the signing of such judgment. In this there was no error. It is undisputed that the plaintiffs voluntarily accepted the offer of the defendant to purchase their land, conveyed it to the defendant and were paid the full agreed purchase price. The land was acquired by the defendant in the carrying out of the lawfully adopted redevelopment plan. There is no allegation and nothing in the plaintiffs’ affidavit or exhibits to indicate any fraud, misrepresentation or overreaching of the plaintiffs by the defendant. The subsequent conveyance of the property by the defendant to Mr. and Mrs. Kelly was in no way an injury to the plaintiffs and did not damage them. If it be assumed that the price paid for the property by the Kellys to the defendant was a matter of legitimate concern to the plaintiffs, there is nothing in the record to suggest that it was not a fair and adequate price for the property, subject to the reservations and restrictions imposed by the deed from the defendant to the Kellys. Upon this record, the granting of the summary judgment was in accordance with Rule 56(c) of the Rules of Civil Procedure.
No error.